DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In ¶[0006], “machined” should be “machine”.
In ¶[0025], Patent Application No. 13/187,840 should be updated as “now U.S. Patent No. 9,396,167 issued 19 July 2016” and Patent Application No. 13/938,227 should be updated as “now U.S. Patent No. 9,529,790 issued 27 December 2016”.
In ¶[0027], Patent Application No. 13/187,840 should be updated as “now U.S. Patent No. 9,396,167 issued 19 July 2016”, Patent Application No. 13/938,223 should be updated as “now U.S Patent No. 9,483,444 issued 01 November 2016”, and Patent Application No. 13/938,226 should be updated as “now U.S. Patent No. 9,489,349 issued 08 November 2016”.
In ¶[0028], Patent Application No. 13/905,016 should be updated as “now U.S. Patent No. 9,037,592 issued 19 May 2015”.
In ¶[0030], Patent Application No. 13/905,016 should be updated as “now U.S. Patent No. 9,037,592 issued 19 May 2015”.
In ¶[0031], Patent Application No. 13/905,016 should be updated as “now U.S. Patent No. 9,037,592 issued 19 May 2015”.
In ¶[0035], there appears to be typographical error for a sentence beginning, “hat is based on”.  

In ¶[0067], “In various embodiments, as the digital magazine server 140” is not a complete grammatical sentence.  
In ¶[0068], “presentation to user” should be “presentation to users”.
Appropriate correction is required.

Claim Objections
Claims 1 to 20 are objected to because of the following informalities:  
Independent claims 1 and 11 set forth “the tone or more themes”, which appears that it should be “the one or more themes”.
Independent claims 1 and 11 set forth “the number of times the labels were associated with content item”, which appears that is should be “the number of times the labels were associated with content items”.
Claims 3 and 13 set forth “a cluster com comprising”, which appears that it should be “a cluster comprising”.
Claims 6 and 16 set forth “where cluster including more content items having higher positions”, which appears that it should be “where clusters including more content items have higher positions”.
Claim 12 is preambularly directed to a computer program product, but depends upon independent claim 1, which is preambularly directed to a method.  Apparently, claim 12 should depend upon independent claim 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi et al. (U.S. Patent No. 8,423,551) in view of Zuev et al. (U.S. Patent Publication 2013/0041652).
Concerning independent claims 1 and 11, Ben-Artzi et al. discloses a method and computer program for text clustering, comprising:
“obtaining content items at a digital magazine server, each content item of the set included in at least one digital magazine maintained by the digital magazine server and each content item of the set having various characteristics” – a plurality of online resources 102 (“content items”) can be any data that can be provided by a web server accessed by data analysis system 106, where resources can include newspaper and magazine articles (“a digital magazine server”) (column 2, lines 32 to 41: Figure 1); that is, if a server provides resources including magazine articles, then the magazine articles are “content items” and the server is “a digital magazine server”; 
“extracting words from text included in the content item [and syntax information about words in the text included in the content item]” – data analysis system 106 identifies resources 102 that contain a particular keyword or a combination of keywords; e.g., ‘Beta Hotels’ and ‘smelly rooms’ (column 2, line 59 to column 3, line 14: Figure 1);
“clustering the content items based on the extracted words [and syntax information] so a cluster of content items includes one or more common words” – clustering engine 110 can use a distributed exchange algorithm to cluster the set of relevant resources; a clustering algorithm is applied after an information retrieval/text mining algorithm, e.g., a term frequency-inverse document frequency algorithm, to identify features, where features include words, numbers and/or phrases included in the resources that are relevant to a keyword and/or represent the majority of the topic information which can be used for clustering (column 3, lines 22 to 37: Figure 1); clustering engine 110 can receive a keyword or a combination of keywords and identify resources 102 that include the keywords (column 5, lines 53 to 61: Figure 3); here, a term frequency-inverse document frequency algorithm identifies significant keywords as “one or more common words”;
“identifying one or more predominant clusters of content items” – clustering engine 110 attempts to group the set of relevant resources in various groupings until an optimal or near optimal grouping is identified; typically, resources contained in an optimal or near optimal grouping are all resources that are related (column 3, lines 17 to 42: Figure 1); here, clusters obtained as an optimal group provide “predominant clusters”;
“determining one or more themes for each of the one or more predominant clusters based on words [and parts of speech of the words] extracted from content 
“determining a distribution of themes associated with each of a set of the content items based on labels associated with content items and the number of times the labels were associated with content item” – a data analysis system analyzes each cluster and applies a label to each cluster; the labels identify the topics contained in each cluster (column 2, lines 4 to 6); cluster analysis engine 112 can receive the clusters generated by clustering engine 110, and analyze the resources contained in each cluster to apply a label/descriptor to each cluster; the label/descriptor can be any type of token, word, 
“generating theme clusters based on the distribution of themes and the tone of more themes determined for each of the one or more predominant cluster, each theme cluster including content items associated with a theme corresponding to a theme cluster” – some embodiments provide that multiple clusters can be related to a same topic or similar topics; two clusters can be related to hotel room comfort: a first cluster can be related to the cleanliness of a hotel room and a second cluster can be related to the comfort of the hotel bed; these two clusters can both be associated with a label of ‘Hotel Room Comfort’ (column 3, line 62 to column 4, line 1: Figure 1); multiple clusters can have the same label or similar labels to indicate that the clusters include related or similar topics, e.g., a politician’s views on freedom of speech and the politician’s stance 
Concerning independent claims 1 and 11, Ben-Artzi et al. discloses a main idea of extracting words from content items that include magazines, clustering content items according to these words and/or keywords, determining clusters and assigning a topic, or ‘theme’ to each of the clusters, using labels, and grouping clusters having similar topics into ‘theme clusters’.  Ben-Artzi et al. does not expressly disclose using “syntax information” to extract words and cluster content items or determine predominant clusters based on “parts of speech”.  Still, it is well known in natural language processing to analyze text using syntax information and parts of speech to determine a meaning of a group of words in a sentence instead of using only individual words.  
Concerning independent claims 1 and 11, Zuev et al. teaches classification of text that includes text clustering, topic detection, and news analysis.  (Abstract)  Information is presented in many forms including newspapers and magazines.  (¶[0008])  Natural language processing involves classifying texts into predefined categories, e.g., politics, cultural events, sporting events, etc.  (¶[0009])  Specifically, natural language text processing is based on syntactic and semantic analysis of texts, where syntactical and semantic features of the texts may be identified and extracted.  (¶[0033])  Clustering is a task of attributing or sorting objects into groups (clusters) so that objects in the same cluster are more similar to each other than to those in other clusters.  (¶[0038])  A task of clustering can be solved by various algorithms that find groups with low ‘distances’ among or between cluster members or particular statistical e.g., ‘he’ relates to ‘boy’ as an anaphoric model subject 310, ‘boy’ is a subject 320 of ‘succeed’, and ‘smart’ is found to be an adjective 350.  (¶[0056]: Figure 3)  Morphological descriptions 101 include a set of grammatical categories of ‘Part of Speech’, which include part of speech grammemes of ‘Adjective’, ‘Noun’, ‘Verb’, etc.  (¶[0070]: Figure 7)  Zuev et al., then, teaches text clustering based on “syntax information” and “parts of speech”.  An objective is to capture a document’s semantics and meaning as compared to features that only consider individual words.  (¶[0012] and ¶[0043])  It would have been obvious to one having ordinary skill in the art to perform clustering based on syntax information and parts of speech as taught by Zuev et al. to cluster internet resources of Ben-Artzi et al. for a purpose of capturing a document’s semantics and meaning.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi et al. (U.S. Patent No. 8,423,551) in view of Zuev et al. (U.S. Patent Publication 2013/0041652) as applied to claims 1 and 11 above, and further in view of Milward et al. (U.S. Patent Publication 2012/0166426).
Ben-Artzi et al. does not disclose a taxonomy defining relationships between words and related words to perform clustering for words having a common meaning.  Still, taxonomies are fairly well known in natural language processing.  Milward et al. teaches extracting linguistic units from sentences including noun groups and verb groups and clustering documents.  (Abstract)  Indexing engine 100 analyzes text according to linguistic structure, and processes each source document word by word.  (¶[0019]: Figure 1)  Specifically, indexing engine 100 includes one or more taxonomies of concepts that are used to index source documents.  Taxonomies include preferred names as well as synonyms or irregular morphological variants of those preferred names.  (¶[0020]: Figure 1)  Output engine 110 clusters similar and/or identical results.  (¶[0028]: Figure 1)  Milward et al., then, teaches using a taxonomy for clustering of textual documents, where the taxonomy represents words with similar or common meanings.  An objective is to provide results from text using an index to enable constraints based on linguistic constructions.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to perform clustering based on a taxonomy of words and related words with common meaning as taught by Milward et al. to cluster internet resources of Ben-Artzi et al. for a purpose of clustering text using an index based on linguistic constructions.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi et al. (U.S. Patent No. 8,423,551) in view of Zuev et al. (U.S. Patent Publication 2013/0041652) as applied to claims 1 and 11 above, and further in view of Young et al. (U.S. Patent Publication 2018/0217977).
Ben-Artzi et al. discloses “identifying predominant clusters” that have “similarity to each other” because a clustering engine 110 attempts to group a set of relevant resources in various groupings to obtain an optimal or near optimal grouping for resources that are all related or describe a similar topic.  (Column 3, Lines 37 to 42: Figure 1)  Multiple clusters can be related to a same topic or a similar topic.  (Column 3, Lines 62 to 63)  However, Ben-Artzi et al. does not expressly disclose that similarity of clusters is determined by “at least a threshold measure of similarity to each other.”  Still, Young et al. teaches clustering of reviews, where a user of a clustering system selects a similarity threshold.  (¶[0021])  A merge list is created in order to merge clusters with sufficiently similar reviews.  Clusters 1 and 2 are merged based on cluster centroids based on a cluster similarity threshold C.  (¶[0026] - ¶[0029]: Figure 1)  An objective is to organize text into clusters and rank the clusters so that they may be more meaningfully analyzed for large quantities of text.  (¶[0002] - ¶[0004])  It would have been obvious to one having ordinary skill in the art to determine a similarity between clusters in Ben-Artzi et al. according to a threshold measure of similarity as taught by Young et al. for a purpose of organizing text into clusters so that they can be meaningfully analyzed for large quantities of text.  

Claims 5 to 6 and 15 to 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi et al. (U.S. Patent No. 8,423,551) in view of Zuev et al. (U.S. Patent Publication 2013/0041652) as applied to claims 1 and 11 above, and further in view of Ballinger et al. (U.S. Patent Publication 2014/0288929).
Ben-Artzi et al. discloses “identifying predominant clusters . . . based on measures of similarity of content items within the cluster to other content items within the cluster” because a clustering engine 110 attempts to group a set of relevant resources in various groupings to obtain an optimal or near optimal grouping for resources that are all related or describe a similar topic.  (Column 3, Lines 37 to 42: Figure 1)  However, Ben-Artzi et al. does not disclose identifying predominant clusters that have “at least a threshold position in a ranking of clusters”.  That is, Ben-Artzi et al. omits ranking clusters and then determining a number of clusters that meet a threshold ranking to select predominant clusters.  Still, Ballinger et al. teaches clustering to determine results that are semantically or syntactically similar.  (¶[0083]: Figure 7A)  Specifically, Ballinger et al. teaches that a K most significant clusters for input text are identified.  A list of cluster names is collected and ranked in order of significance or similarity to data collected.  A predetermined number, K, of the most significant clusters are identified.  (¶[0086]: Figure 7A: Step 710)  K most significant clusters for a category are identified, and a predetermined number of the most significant clusters are identified.  (¶[0095]: Figure 7B: Step 760)  Ballinger et al., then, teaches ranking clusters and determining a threshold position of clusters for a predetermined number of most significant clusters.  An objective is to associate a particular input field of application with a particular topic or idea.  (¶[0094])  It would have been obvious to one having ordinary skill in the art to identify clusters in Ben-Artzi et al. that have at least a threshold position in a ranking of clusters as taught by Ballinger et al. for a purpose of associating input fields with a particular topic or idea.
Ben-Artzi et al. discloses that cluster analysis engine 112 can determine the number of resources associated with a topic/cluster, and cluster analysis engine 112 can determine the number of resources associated with a topic by summing the number of resources in each cluster that have a common label  (Column 4, Lines 15 to 25: Figure 1)  Ballinger et al. teaches “ranking the clusters” and “identifying predominant clusters as clusters having at least a threshold position in the ranking” because a K most significant clusters for input text are identified.  A list of cluster names is collected and ranked in order of significance or similarity to data collected.  A predetermined number, K, of the most significant clusters are identified.  (¶[0086]: Figure 7A: Step 710)  K most significant clusters for a category are identified, and a predetermined number of the most significant clusters are then identified.  (¶[0095]: Figure 7B: Step 760)  Additionally, Ballinger et al. teaches “ranking the clusters based on a number of content items included in each cluster, where clusters including more content items having higher positions in the ranking” because a number of sample queries that fall into each cluster can be counted to determine the K most significant clusters.  (¶[0086]: Figure 7A: Step 710)

Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi et al. (U.S. Patent No. 8,423,551) in view of Zuev et al. (U.S. Patent Publication 2013/0041652) as applied to claims 1 and 11 above, and further in view of Magcale et al. (U.S. Patent Publication 2014/0136992).
Ben-Artzi et al. discloses a digital magazine server storing content items, but omits retrieving interactions with content items by users, identifying content items with 
However, Magcale et al. teaches a social media recommendation engine for classifying users and media content.  A virtual space provides a separation of like-minded/different-minded users and similar/dissimilar media content.  (Abstract)  Users are organized and classified based on their interaction and affiliation with virtual content.  (¶[0001])  Users with similar likes (and dislikes) are clustered together.  (¶[0026])  As users interact with media content, a user and media items are attracted to each other or repelled by each other depending on whether a rating was positive or negative.  (¶[0031])  User A may be more similar to User B than he or she is to User C.  Users are organized in a virtual space so that their distance between each other is a direct measure of their similarity (and difference).  User A and User B are similar because they both like photos of cats.  Since in an adjacent area of the virtual space, there are photos of dogs, is can be estimated that User A and User B will also enjoy photos of dogs.  User A and User B do not enjoy viewing photos of war, but Users C and D are similar because they enjoy photos of war (“wherein the other users comprise users having one or more alternative characteristics in common”).  (¶[0038] - ¶[0039])  Magcale et al., then, teaches that interactions of users identifies content items of users having common characteristics because Users A and B had positive interactions with photos of cats, and photos of dogs are identified for Users A and B, but differences between content items are determined for other users for photos of war by Users C and D (“themes of content Magcale et al. to perform clustering of internet resources in Ben-Artzi et al. for a purpose of organizing and classifying users and content to gauge their preferences for content relative to each other.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Artzi et al. (U.S. Patent No. 8,423,551) in view of Zuev et al. (U.S. Patent Publication 2013/0041652) and Magcale et al. (U.S. Patent Publication 2014/0136992) as applied to claims 1, 7, 11, and 17 above, and further in view of Pennacchiotti et al. (U.S. Patent Publication 2013/0124437).
Magcale et al. determines content items for users having common characteristics and other users based on interactions of users with content items, but omits “determining a Kullback-Leibler divergence between a distribution of themes of content items”.  Still, a Kullback-Leibler divergence is a fairly well known statistical tool for determining a similarity between distributions.  Specifically, Pennacchiotti et al. teaches social media recommendation similar to Magcale et al., where a target user’s interest distribution is compared to another user’s interest distribution to determine a similarity value.  (¶[0022])  A target user’s interest distribution is compared with each other user’s interest distribution to determine a similarity in interests, e.g., a similarity of interest in Pennacchiotti et al., then, teaches determining a Kullback-Leibler divergence between a distribution of topics.  An objective is to provide recommendations for users to similar users by a mixture of topics.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to determine a Kullback-Leibler divergence between a distribution of topics as taught by Pennacchiotti et al. to determine similarity of users based on their interactions in Magcale et al. for a purpose of providing recommendations for users of similar users for a mixture of topics.

Allowable Subject Matter
Claims 3, 10, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        June 24, 2021